Citation Nr: 1215194	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an appendectomy and cholecystectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to October 1989 and from April 1990 to April 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), that in pertinent part denied a compensable rating for residuals of appendectomy with cholecystectomy.  The Veteran requested a Board Video Conference hearing; he failed to appear for such hearing scheduled in July 2009.

The matter of entitlement to a rating in excess of 10 percent for residuals of appendectomy with cholecystectomy was remanded by the Board in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  The Board regrets this additional delay, but it is apparent that the Veteran is not receiving correspondence from VA, and this must be remedied before his claim can be adjudicated. 

The Board previously remanded this case for the Veteran to be afforded a VA examination to assess the current level of severity of his residuals of appendectomy with cholecystectomy.  The Board's decision was returned from the United States Postal Service as undeliverable.  Likewise, the June 2011 supplemental statement of the case (SSOC) was returned as undeliverable.  The Veteran did not report for his examination.  It appears that he did not receive the notice thereof.  The United States Postal Service indicated that the Veteran moved, but left no forwarding address.  

Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach).  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15; Mindenhall (holding that VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The returned mail, marked "undeliverable" is clear evidence that the Veteran does not reside at that address.

In order for a notice from VA to be valid, it must be sent to the "latest address of record."  38 C.F.R. § 3.1(q).  Although the RO sent the mail to last known address of record, the information from the United States Postal Service shows that the Veteran has moved from that address.  Since the Veteran is receiving VA compensation benefits, the Board believes that additional action should be taken to attempt to discern the Veteran's current address as it appears possible to determine the current address.  In that regard, the Veteran's representative should be contacted, the Veteran should be contacted via telephone, and, if possible, the Veteran's address should be verified with the financial institution which receives the VA compensation benefits.  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran by telephone and through his representative and verify his correct address, then update the Veteran's records accordingly.  If the Veteran cannot be reached and if the representative cannot verify the Veteran's current mailing address, documentation of this must be associated with his claims folder.

2.  Contact the financial institution which receives the Veteran's VA compensation benefits and verify the Veteran's current mailing address, then update the Veteran's records accordingly.  If the financial institution cannot verify the Veteran's current mailing address, documentation of this must be associated with his claims folder.

3.  Reissue all correspondence since the Board's May 2010 decision, to include that decision, to the Veteran's correct address, if ascertainable.  This should also include notice for a new VA examination per the Board's May 2010 decision.  The instructions were as follows:

The RO should arrange for an appropriate physician to examine the Veteran to determine the current nature and severity of any residuals of appendectomy with cholecystectomy.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed.  The examiner must explain the rationale for all opinions given. 

4.  Then readjudicate the claims in light of any additional evidence obtained. If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


